Citation Nr: 0203404	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  00-05 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disorder, to include on a secondary basis.

2. Entitlement to service connection for a gastrointestinal 
disorder, to include hepatitis. 

3. Entitlement to an increased evaluation for osteoarthritis 
of the knees, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from August 1978 to March 
1988 and from January 1989 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

After a review of the evidence of record on file, the Board 
has determined that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder and will issue a decision 
on the merits of the claim after additional development has 
been completed.

The Board notes that the veteran's claim of entitlement to 
service connection for a back disorder, secondary to the 
service-connected osteoarthritis of the knees, was also 
certified for appellate review.  However, applicable law 
provides that certification is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue. 38 C.F.R. § 19.35.    

In Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), it was 
held that VA's duty to develop and consider claims of service 
connection attached to the investigation of all appropriate 
theories of entitlement as to possible causes of the 
disability in question.  Accordingly, the Board has 
consolidated the issues relative to service connection for a 
low back disorder, as reflected on the title page of this 
decision.  See also Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir. 1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993) (When a veteran is found not to be entitled to 
a regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis).    



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  In an unappealed rating decision, dated in September 
1995, the RO initially denied entitlement to service 
connection for a back disorder.

3.  The evidence added to the record since the September 1995 
rating decision which is new is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for a 
low back disorder.

4.  The veteran's gastrointestinal disability, to include 
hepatitis was not present in service or until many years 
thereafter and it is not etiologically related to any 
incident of service.

5.  The veteran's right and left knee disabilities are 
manifested by complaints of pain and swelling of the knees 
and range of motion of the knees was from 0-130 degrees.  
There is no clinical evidence of instability or subluxation, 
ankylosis, or a moderate knee disability due to impairment of 
the tibia or fibula.

6.  There is evidence of mild degeneration of the menisci in 
both knees, and the veteran has painful motion as a result 
thereof.  However, the medical evidence does not show that 
flexion is limited to 45 degrees, or that extension is 
limited to 10 degrees or more in either knee.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a low back 
disability.  
38 U.S.C.A. §§ 1110, 1131, 5108 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.156(a) (2001).

2.  A gastrointestinal disability was not incurred in or 
aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  A separate 10 percent rating for right knee degenerative 
arthritis is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2001).

4.  A separate 10 percent rating for left knee degenerative 
arthritis is warranted. 
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the VCAA became effective.  
This liberalizing legislation is applicable to the 
appellant's claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, the VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b), which is effective August 
29, 2001.  

With respect to the veteran's claim for service connection 
for a gastrointestinal disorder, to include hepatitis and 
increased evaluation claim, the Board is satisfied that all 
relevant facts have been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by the VCAA.  The Board does 
not know of any additional relevant evidence, which is 
available.  The Board also finds that requirements regarding 
notice, which must be provided to the veteran pursuant to the 
VCAA, have been satisfied by the December 2001 Supplemental 
Statement of the Case provided to the veteran by the RO.  

While the VCAA and the regulations implementing the VCAA 
provide in some circumstances for VA to obtain an additional 
medical examination or opinion, special provisions apply to 
claims to reopen a finally adjudicated claim filed after 
November 9, 2000 only if new and material evidence is 
presented or secured since the claim was disallowed.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The provisions of the VCAA do not 
require VA to reopen a claim which has been finally 
disallowed except when new and material evidence is presented 
as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 
5103A(f) (West Supp. 2001).

I.  New and Material Evidence Claim

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
The Board initially notes that the decision in Hodge v. West, 
155 F.3d 1356 (1998), essentially held that the definition of 
"new and material" evidence provided by 38 C.F.R. § 3.156(a) 
is for application rather than the definition of "new and 
material" evidence enunciated by the United State Court of 
Appeals for Veterans Claims (hereinafter "The Court") in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome).  The Board notes, however, that the 
December 2001 Supplemental Statement of the Case provided the 
appellant with the appropriate laws and regulations 
pertaining to his claim, including citation to 38 C.F.R. § 
3.156.  The Board therefore concludes that a remand of the 
appellant's case is not warranted.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

In this case, the RO initially denied entitlement to a back 
disorder, in a September 1995 rating decision.  In February 
1999, the appellant filed a new application for the 
aforementioned disorder with the RO in Detroit, Michigan.  
Therefore, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is any evidence added to the record 
following the RO's September 1995 rating decision.

Evidence that was of record at the time of the RO's September 
1995 rating decision include the veteran's service medical 
records reflecting that in November 1986, he complained of 
having injured his lower back after he had fallen on a power 
hatch.  He indicated that he had had back pain for the 
previous four days.  An examination of the lumbar spine 
revealed guarded range of motion, point-tenderness and mild 
edema.  An assessment of "STT" to the right lower back was 
recorded.  The veteran was given ice, whirlpool treatment and 
medication.  A January 1988 service separation examination 
report reflects that the veteran's spine was normal.  On a 
Report of Medical History, also dated in January 1988, the 
veteran indicated that he had had recurrent back pain.  
During the veteran's second period of service, he complained 
of low back pain in July 1989.  In December 1989, the veteran 
complained of having low to mid back pain since physical 
therapy earlier that month.  He complained of pain on 
movement which did not radiate and was not associated with 
any numbness, tingling and weakness in the legs.  An 
examination revealed decreased range of motion secondary to 
pain and an area of pain over the sacral midline.  A 
neurological examination was normal.  An assessment of lumbar 
strain was entered.  When seen the following day, the veteran 
indicated that he had noted steady improvement in his back 
pain.  A neurological examination was normal.  An assessment 
of lumbar strain was recorded.  

During service, in late February 1990, the veteran complained 
of low back pain which was not associated with any history of 
trauma or strain.  An examination of the lumbar spine 
revealed muscle spasms.  An assessment of muscle spasm of the 
lower back was entered. The veteran was to be seen for a 
follow-up the next day.  The next day, the veteran returned 
to the clinic and complained of persistent low back pain 
after having moved approximately 50 pound boxes.  He stated 
that he had intense pain which centered from his fifth lumbar 
vertebrae and radiated down into the sacral bursa and 
involved the upper gluteal muscle of the right buttocks.  An 
examination of the lumbar spine revealed no clinical evidence 
of any contusions or gross bony deformities upon palpation.  
His neurovascular parameter were intact in the lower 
extremities.  The veteran had full range of motion with pain 
when he leaned forward 45 degrees.  An assessment of right 
gluteal muscle strain was recorded.  A February 1991 
separation examination report reflects that the veteran's 
spine was normal.  On a Report of Medical History, dated in 
February 1991, the veteran indicated that he did not know if 
he had recurrent back pain.  

Also of record at the time of the RO's denial in September 
1995 were VA examination and outpatient reports, dating from 
1992-1994, reflecting that the first post-service evidence of 
any low back disorder was when the veteran was seen in the VA 
outpatient clinic in September 1993.  At that time, the 
veteran complained of having low back pain since 1989.  He 
reported having tingling into his right thigh, and that he 
took medication which alleviated the numbness.  A diagnosis 
of degenerative disc disease at L4-5 and L5-S1 was recorded.  

Evidence added to the record since the September 1995 rating 
decision includes numerous private and VA medical records, 
dating from 1995-2001, reflecting that the veteran continued 
to seek treatment for low back pain.  When examined by VA in 
September 1995, the veteran reported a history of having 
injured his back in 1992 while working as a letter carrier.  
He also reported having muscle spasms during service in 1983.  
After an examination of the lumbar spine, a diagnosis of 
chronic low back pain was recorded by the examiner.  Private 
reports, dating from 1998-2000, reflect that the veteran 
received treatment for chronic low back pain which he 
attributed to a fall during service in 1989.  A magnetic 
resonance imaging scan (MRI) of the lumbar spine revealed 
moderate size disk herniation at L4-5 and L5-S1 left 
paramedian disk herniation with mild thecal compression and 
possible S1 compression.  When seen for evaluation in 
December 2000, the veteran reported having chronic problems 
with his back since a fall in service in 1989.  The examiner 
noted that he did not have any records to review.  After an 
essentially normal evaluation of the lumbar spine, an 
impression of musculoskeletal deficit or neurological 
problems was recorded by the examiner.  The examiner also 
indicated that he was unable to determine whether or not the 
veteran's current back complaints were related to any 
previous old injury.  The veteran did not have any bony 
evidence of any kind of fracture.  The examiner noted that 
although the veteran had a history of disk herniation, this 
was asymptomatic at that time and that it was impossible to 
tell whether the veteran's current low back pathology was 
related to an old injury.  The examiner requested that the 
veteran provide him with old records so that he could review 
them.   

A June 2001 VA spine examination report is also of record.  A 
review of this report reflects that the veteran had been 
employed as a mail handler for the previous nine years.  The 
veteran reported having low back pain which radiated into the 
left thigh for which he took medication.  He related that his 
low back problems began during service when he would 
occasionally jump onto the ships platforms.  He reported 
seeing a doctor and receiving hot packs.  A diagnosis of mild 
degenerative disc disease at the L4-5 with MRI evidence of 
small central disc herniation was recorded by the examiner.  
(The examiner concluded that the low back disability was 
independent of the service-connected bilateral knee 
disability and that there was no aggravation of the back 
disability due to service-connected knee disability).  

The Board finds that the evidence received since the 
September 1995 rating decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  In this regard, the Board 
notes that the examiner in December 2000 specifically 
indicated that without the veteran's service medical records 
to review, he was unable to determine whether any current low 
back pathology was related to an old injury.  The Board finds 
that the examiner's statement in December 2000 raises a 
possibility that the veteran's current low back disability 
could have had its onset during service, and that this 
constitutes evidence that is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the veteran's claim of entitlement to service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

As the Board has reopened the veteran's claim for service 
connection for a low back disorder, it must ascertain whether 
the duty to assist has been satisfied before considering the 
claim on the merits.  The Board notes that as discussed 
earlier in this decision, the VCAA was enacted during the 
pendency of this appeal, which essentially provides for a 
heightened duty to assist claimants to establish claims for 
VA benefits.  As noted in the Introduction section of the 
decision, the Board has reviewed the present case, and finds 
that additional development, to include a VA examination in 
order to determine the nature and extent of any current low 
back disorder should be performed before a final disposition 
can be made.


II.  Service connection for gastrointestinal disability, to 
include hepatitis

The veteran contends, in essence, that he has a 
gastrointestinal disability, to include hepatitis, which had 
its onset during service.  

Service medical records reflect that the veteran was seen in 
April 1982 for complaints of severe abdominal pain to the 
mid-abdominal area.  A diagnosis of viral gastroenteritis was 
entered.  The remainder of the service medical records, to 
include separation examination reports, dated in January 1988 
and February 1991, are negative for any further complaints or 
findings of a gastrointestinal disorder. 

Post-service private and VA medical evidence, dating from 
1991-2000, reflect that the veteran received treatment for 
Hepatitis A and B from October 1991 to January 1992.  These 
reports also reflect that the veteran continued to seek 
treatment for abdominal and viral hepatitis, and that 
diagnosis of gastroesophageal reflux disease and Hepatitis A 
infection in the past were recorded in February 2000.  

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service. 38 U.S.C.A. §§  
1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303.  Service 
connection may be established for disease diagnosed after 
discharge from service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for certain chronic diseases, including 
peptic ulcer disease, will be presumed if manifested to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

While the veteran contends that his current gastrointestinal 
disorder, to include hepatitis had its onset during service, 
the Board finds that service connection for such disability 
is not warranted.  In reaching this conclusion, the Board 
notes that although the veteran was seen on one occasion 
during service for viral gastroenteritis in April 1982, the 
remainder of the service medical records are completely 
negative for any further clinical findings of a 
gastrointestinal disability.  Indeed, the first post-service 
evidence of a gastrointestinal disability, to include 
Hepatitis was not until the early 1990's.  In addition, there 
is no medical opinion on file linking the veteran's 
gastrointestinal disorder to service and there is no evidence 
of peptic ulcer disease to a compensable degree within a year 
of discharge from service.  Consequently, service connection 
for a gastrointestinal disability, to include hepatitis is 
not warranted.

IV.  Increased Evaluation Claim

An April 1999 VA orthopedic examination report reflects that 
the veteran complained of aching and pain in both knees and 
that they would sometimes make a cracking sensation.  He 
related that his condition had become worse, and that he took 
medication.  Upon examination, the veteran walked with a 
normal heel-toe gait.  He was able to squat without any 
complaints.  An examination of the knees revealed no evidence 
of any swelling, effusion or deformity.  Alignment of the 
knees was normal.  There was mild tenderness compression 
which was not painful.  "Translation" was normal.  There 
was mild tenderness compression on the medial side over the 
collateral ligament on both knees.  Mediolateral and 
anteroposterior stability were maintained.  Range of motion 
was 0-140 degrees, bilaterally.  There was good quadriceps 
muscle tone without any evidence of atrophy.  X-rays of both 
knees, to include sunrise views, were normal and there was 
normal patellofemoral relationship.  A diagnosis of 
subjective complaints of pain in both knees with no evidence 
of any orthopedic pathology was recorded by the examiner. 

Private medical records, dating from 1998-2000, primarily 
reflect that the veteran received treatment for unrelated 
disorders.  When seen in February 2000, a diagnosis of 
intermittent right knee pain was entered.  

When examined by VA in June 2001, the veteran complained of 
having swollen and painful knees, and that it was difficult 
to ascend the stairs because of the pain.  Upon examination, 
the veteran walked with a mild limp.  He had good posture.  
He was able to squat but he complained of pain in both knees.  
There was a mild varus deformity of both knees.  There was no 
effusion or joint line tenderness.  Patellar position was 
normal and compression was not painful.  McMurray's and 
Drawer tests were negative.  Range of motion of the knees was 
0-130 degrees with complaints of pain between 110 and 130 
degrees.  The veteran complained of pain in the back of his 
knees.  Quadriceps muscle strength was strong.  The right 
lower limb was noted to have been 7/8 of an inch shorter than 
the left.  In this regard, the right limb measured 35-1/8 of 
an inch on the right side from the anterosuperior iliac spine 
the medial malleolus, and on the left side, it measured 36 
inches.  Muscle tone was good and extensor hallucis longus 
strength was strong.  Reflexes were equal and plantar 
reflexes were flexor.  Straight leg raising was 70 degrees on 
either side with a negative Lasegue test.  X-rays of the 
knees were normal.  A MRI of the left knee revealed 
degeneration, thinning of the medial meniscus, moderate knee 
joint effusion, and chondromalacia patella.  A MRI of the 
right knee showed moderate joint effusion and thinning of the 
medial meniscus possibly due to degenerative changes.  A 
diagnosis of a history of an injury to the knees and mild 
degeneration of the menisci as well as fluid in the joint of 
both knees was recorded by the examiner.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4 
(2001). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's osteoarthritis of the knees.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein, except 
as noted below.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2001).

The evaluation of the same disability under various diagnoses 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 
38 C.F.R. § 4.14 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2001).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2001).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2001).



In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2001) are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In an October 1991 rating decision, the RO granted 
entitlement to service connection for osteoarthritis of the 
knees and assigned a 10 percent evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  The 10 
percent evaluation has been confirmed and continued in 
subsequent rating decisions throughout the duration of the 
appeal.  In a letter to the RO, dated in February 1999, the 
veteran indicated that his knees had become worse, and that 
he was entitled to a higher evaluation.

For the purpose of rating disability from arthritis, each 
knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2001).  Normal range of knee motion is extension to 0 
degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate 
II (2001).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under the Rating Schedule, 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2001) address 
limitation of motion of the knee.  Under Diagnostic Code 
5260, flexion of the leg limited to 60 degrees warrants a 
zero percent rating. For a 10 percent rating, flexion must be 
limited to 45 degrees.  Flexion limited to 30 degrees 
warrants a 20 percent rating, and flexion limited to 15 
degrees warrants a 30 percent rating.  Under Diagnostic Code 
5261, extension of the leg limited to 5 degrees warrants a 
zero percent rating.  A 10 percent rating requires extension 
limited to 10 degrees.  Extension limited to 15 degrees 
warrants a 20 percent rating, and extension limited to 20 
degrees warrants a 30 percent rating. A 50 percent rating 
requires extension be limited to 45 degrees.

A 10 percent evaluation is assigned for slight impairment of 
the knee involving recurrent subluxation or lateral 
instability; a 20 percent evaluation is warranted for 
moderate impairment of the knee involving recurrent 
subluxation or lateral instability. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  It has been held that Diagnostic Code 
5257 does not contemplate the criteria of 38 C.F.R. §§ 4.40 
and 4.45 (2001), which concern the applicability of a higher 
evaluation in cases of such symptomatology as painful motion 
and functional loss due to pain.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Based upon a thorough review of the medical evidence, 
including the recent June 2001 VA examination, the Board 
finds that the veteran's left and right knee disorders are 
manifested primarily by pain on range of motion of the knees 
between 110 and 130 degrees.  When examined by VA in April 
1999, mediolateral stability and anteroposterior stability 
were both maintained.  These same examination reports also 
reflect that the knees are neurovascularly intact and that 
there was no evidence of any effusion in either knee.  Thus, 
the veteran does not meet or nearly approximate the criteria 
for a disability rating in excess of 10 percent for the left 
and right knees under either Diagnostic Code 5257 as there is 
no evidence of any moderate or recurrent subluxation or 
lateral instability.  

The Board has also considered whether even higher evaluations 
are warranted under other diagnostic codes with respect to 
both the left and right knees.  However, there is no 
evidence, in either knee, of ankylosis (as would warrant 
consideration under Diagnostic Code 5256); semilunar 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint (the criteria for a 20 
percent evaluation under Diagnostic Code 5258); flexion 
limited to 30 degrees (the criteria for a 20 percent 
evaluation under Diagnostic Code 5260); or limitation of 
extension to 15 degrees (the criteria for a 20 percent 
evaluation under Diagnostic Code 5261).  

In a precedent opinion, the General Counsel of VA held that a 
veteran who has arthritis and instability in his knee might 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.  The General Counsel 
subsequently held that separate ratings are warranted in 
these types of cases when the veteran has limitation of 
motion of the knee that at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261; the 
General Counsel additionally held that a separate rating for 
arthritis could be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.

In this case, the medical evidence clearly shows that the 
veteran experiences right and left knee pain on range of 
motion from 110 to 130 degrees, and there is MRI evidence of 
degenerative changes in both knees.  Based on the foregoing, 
as well as VAOPGCPREC 9-98, the Board finds that the veteran 
is entitled to a separate rating of 10 percent for arthritis 
of the left and right knees under Diagnostic Code 5003.  The 
Board acknowledges that the range of motion findings of 
either knee do not show that the veteran has met the 
requirements for a compensable disability rating under either 
Diagnostic Code 5260 or 5261 (flexion limited to 45 degrees 
or less, or extension limited to 10 degrees or more).  
Nevertheless, the Board notes that the Court held in 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that 
"[r]ead together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
thus state that painful motion of a major joint or groups of 
joints caused by degenerative arthritis, where the arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also Hicks v. Brown, 8 Vet. App. 
417, 420-21 (1995).

DeLuca considerations

In this case, the private and VA medical evidence of record 
reflects that while the veteran experienced pain on range of 
motion of both knees during a June 1991 VA examination, that 
same examination report reflects that the veteran had full 
extension and flexion of both knees was to 130 degrees.  
There was no evidence of any effusion, and there was good 
muscle strength in the lower extremities.  In addition, the 
veteran was able to squat during both the April 1999 and June 
2001 VA examinations, and there was no evidence of any 
instability during either examination.  Furthermore, during 
the June 2001 VA examination, the veteran indicated that he 
was still employed at the United States Post Office as a mail 
handler.  The Board does give credence to the veteran's 
assertions that he experiences pain and swelling in the 
knees; however, there is no evidence of record showing that 
it results in such severity as to cause impairment that rises 
to the level of an evaluation in excess of 10 percent for 
either the left or right knee, as stated herein. 

Extraschedular considerations

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right and left knees have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations.  As 
noted previously, the veteran is currently employed as a mail 
handler.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is no schedular basis for an evaluation in 
excess of 10 percent for either the veteran's service-
connected right and left knees, and the preponderance of the 
evidence is therefore against his claim for these benefits.  
In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.  To this extent, the appeal is granted.

Service connection for a gastrointestinal disability, to 
include hepatitis, is denied. 

Entitlement to a separate rating of 10 percent for arthritis 
of the left knee is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to a separate rating of 10 percent for arthritis 
of the right knee is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

